Title: To James Madison from William Jarvis, 16 April 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 16th: April 1807

Least you should not have received the advice sooner from any other quarter, I have the honor to inclose to you a copy of a Circular from Mr Lear dated 1st: March announcing the very agreeable intelligence of an amicable settlement of the differences between the U. S & the Bey & Regency of Tunis.  Since this affair has terminated as it has, it was fortunate that I did not make public the Circular of Captn. Campbell, as mentioned in mine of the 22 Jany.  Had I made it public, it certainly would have proved very injurious to our Commerce for a month or six weeks at least & prevented the many beneficial freights that our vessels have obtained.
I am happy to find by the Presidents message of the 19 feby. that Burr’s expedition was at an end.  Since his plans have thus terminated I am glad the attempt was made  It would certainly tend to strengthen Government, did it want any aid, but it will at all events have the beneficial effect of convincing the world of the attachment of our Countrymen to the Constitution, Laws & Government of our Country.  For when a Man of Mr. Burr’s talents, intrigue, address & supposed Military Knowledge, with the advantages which his high public stations, might naturally be supposed to give them, can only collect to-gether a hundred  ignorant boys & young Men, in aid of his scheme, & there is the greatest probability that even those would not have joined him had they been aware of his views, it must afford the most undeniable evidence, of the stability of the Government & the disposition of the people to defend it against the seditious projects of all persons whatever.
A report has prevailed here of an expedition of about 7,000 troops having sailed from Sicily, for what quarter is not Known, but Egypt is surmised.
By the Columbia I forwarded a packet from Mr Erving.  With Entire Respect I have the honor to be Sir Yr. Mo: Ob: Servt.

William Jarvis

